DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 02/24/2021.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claims 1, 3, 5-7, 10, 14, 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chen et al. (“Chen”, US Pub 2016/0164411).
Regarding claim 1, Chen Teaches (Fig. ‘5, 7’ shows the circuitry and control elements for a H-Bridge converter with a controller 501, where in Fig. 8-17 explains the effect of the control elements; Para 37-49) circuitry for providing switched-mode inductive buck-boost voltage regulation via a H-bridge arrangement (Fig. 5; 500 regulator including 4-switches Sa-Sd are configured in a H-bridge) of an inductor (Fig. 5; L), a resistor (Fig. 5 Rs), and a group of bridge switches (Fig. 5; 500 regulator including 4-switches Sa-Sd are configured in a H-bridge; wherein Sa-b operating as a buck and Sc-d operating in a boost),the H-bridge including an input terminal receiving an input signal (Fig. 5; Vin) and an output terminal providing an output signal (Fig. 5; Vout), the circuitry (500) comprising: 
controller circuitry (Fig. 5; 501 detail is shown in Fig. 7) which operates the group of bridge switches selectively using a buck mode (Fig. 12-13; Sa-b), a boost mode (Fig. 14-15; Sc-d), and a buck-boost mode (Fig. 16-17), by providing respective mode selection signals (i.e. using 720 mode select control) to a set of buck bridge switches (Fig. 12-13; Sa-b) and a set of boost bridge switches (Fig. 14-15; Sc-d) in the group of bridge switches (500 including H-bridge), the controller circuitry (501) including:
a buck mode (Fig. 12-13; Sa-b; Para 45-46), in which the set of buck bridge switches is determined by a peak buck current mode control scheme (Fig. 7; using 705, 721 combined operational output to control respective switches Sa-b) and the set of boost bridge switches uses 0% of an “on” duty time of a duty cycle;
a boost mode (Fig. 14-15; Sc-d; Para 47-48), in which the set of boost bridge switches is determined by a peak boost current mode control scheme (Fig. 7; using 706, 7222 combined operational output to control respective switches Sc-d) and the set of buck bridge switches uses 0% of an “off” duty time of the duty cycle: and
a buck-boost mode (Fig. 16-17; Para 49-50), in which the set of buck bridge switches (Sa-b) are determined by the peak buck current mode control scheme (Fig. 7; using 705, 721 combined operational output to control respective switches Sa-b) and the set of boost bridge switches (Sc-d) are determined by the peak boost current mode control scheme (Fig. 7; using 706, 7222 combined operational output to control respective switches Sc-d), operating concurrently (meaning being at the same time/simultaneously, for example during peak buck-boost mode operating two switches ‘Sb, Sc’ in 10% of on-duty time and having ‘Sa, Sd’ in 90% of on-duty time; Para 49-50) to at least one of  (1) minimize the “on” duty time for the set of boost bridge switches (boost switches being Sc-d, where Sc in 10% of on-duty and Sd in 90% of on-duty) or (2) minimize the “off” duty time for the set of buck bridge switches (buck switches being Sa-b, where Sb in 10% of on-duty (in another word, other 90% time being off-duty) and Sd in 90% of on-duty (in another word, other 10% being off duty)) when the output signal (Vout) is equal (See, Fig. 16-17) to the input signal (Vin).
[NOTE, Applicant never claim how is it that ‘minimum on duty time’ and ‘minimum off duty time’ is calculated. Hence, because Chen teaches during buck-boost mode, how set/certain/specific switches of corresponding buck and/or boost duty cycle is on for certain percentage vs. off for certain percentage, under broadest reasonable interpretation (BRI), Chen is teaching Applicant’s claimed limitation(s)]
Regarding claim 3, Chen teaches the “on” duty time for the set of boost bridge switches and the “off” duty time for the set of buck bridge switches are used to determine a maximum switching duty ratio (meaning being at the same time/simultaneously, for example during peak buck-boost mode operating two switches ‘Sb, Sc’ in 10% of on-duty time and having ‘Sa, Sd’ in 90% of on-duty time; Para 49-50).
[NOTE, Applicant never claim how is it that ‘minimum on duty time’, ‘minimum off duty time’ is calculated. However, under BRI, controlling minimum on/off duty of a regulator are common, and when controlling such duty, maximum switching duty ratio is expected. Hence, because Chen teaches during buck-boost mode, how set/certain/specific switches of corresponding buck and/or boost duty cycle is on for certain percentage vs. off for certain percentage, under broadest reasonable interpretation, Chen is teaching Applicant’s claimed limitation(s)]
Regarding claim 5, Chen teaches the controller circuitry (501) includes a first comparator (705 and 706 are two comparators for buck and boost control) and a second (705 and 706 are two comparators for buck and boost control) comparator, wherein:
(A) the first comparator (705 and 706 are two comparators for buck and boost control) is used to provide a first comparator output based on a difference between (1) the input signal (since Vin is passed thru Rs, 702, 703 and input of both comparators, and also Vin is detected by mode select 720) and (2) the output signal (Vout is passed thru 704, as Vc to other inputs of both comparators) modified by the maximum switching duty ratio (using 720 deciding output logic of buck control ‘705, 721’ and boost control ‘706, 722’, controlling corresponding switches and deciding maximum switching duty ratio, which is shows in Fig. 12-17); 
(B) the second comparator (705 and 706 are two comparators for buck and boost control) is used to provide a second comparator output based on a difference between (1) the output signal (Vout is passed thru 704, as Vc to other inputs of both comparators) and (2) the input signal (since Vin is passed thru Rs, 702, 703 and input of both comparators, and also Vin is detected by mode select 720) modified by the maximum switching duty ratio (using 720 deciding output logic of buck control ‘705, 721’ and boost control ‘706, 722’, controlling corresponding switches and deciding maximum switching duty ratio, which is shows in Fig. 12-17); and
wherein the first comparator output and the second comparator output are used to select (using 720) between operation in the buck mode (Fig. 7; using 705, 721 combined operational output to control respective switches Sa-b for buck control as detail shown in Fig. 12-13; Para 45-46), the boost mode (Fig. 7; using 706, 7222 combined operational output to control respective switches Sc-d, for boost operation, as detail shown in Fig. 14-15; Para 47-48), or the buck- boost made (Fig. 16-17; Para 49-50).
Regarding claim 6, Chen teaches the resistor (Rs) is in series with the inductor (L) for sensing a current of the inductor (Fig. 5; Rs sensing inductor current of inductor iL, wherein amplifier 702 is used to amplify the difference between two nodes of Rs; Para 36, 41-44).
Regarding claim 7, Chen teaches the controller circuitry (501) includes multiple comparisons (705 and 706 are two comparators for buck and boost control) operating together for minimizing the “on” duty time for the set of boost bridge switches and minimizing the “off” duty time for the set of buck bridge switches (for example during peak buck-boost mode operating two switches ‘Sb, Sc’ in 10% of on-duty time and having ‘Sa, Sd’ in 90% of on-duty time; Para 49-50).
Regarding claim 10, Chen Teaches (Fig. ‘5, 7’ shows the circuitry and control elements for a H-Bridge converter with a controller 501, where in Fig. 8-17 explains the effect of the control elements; Para 37-49) a method of using a voltage regulator (Fig. 5; 500 regulator including 4-switches Sa-Sd are configured in a H-bridge) to smoothly transition between (Para 43-44) discontinuous conduction mode (DCM) and continuous conduction mode (CCM), the method comprising:
sensing an inductor current (Fig. 5; Rs sensing inductor current of inductor iL, wherein amplifier 702 is used to amplify the difference between two nodes of Rs; Para 36, 41-44); 
selecting (Fig. 5; 501 detail is shown in Fig. 7, including mode select control 720) an operating mode of the voltage regulator to be one of peak buck current control mode (Fig. 7; using 705, 721 combined operational output to control respective switches Sa-b for buck control as detail shown in Fig. 12-13; Para 45-46), peak boost current control made (Fig. 7; using 706, 7222 combined operational output to control respective switches Sc-d, for boost operation, as detail shown in Fig. 14-15; Para 47-48), or buck-boost current control mode (Fig. 16-17; Para 49-50) based at least in part on an input signal (Vin), an output signal (Vout), and  at least one of a minimum “on” duty time period (boost switches being Sc-d, where Sc in 10% of on-duty and Sd in 90% of on-duty) for a set of boost control bridge switches (Sc-d) or a minimum “off” duty time period (buck switches being Sa-b, where Sb in 10% of on-duty (in another word, other 90% time being off-duty) and Sd in 90% of on-duty (in another word, other 10% being off duty)) for a set of buck control bridge switches (Sa-b); and 
transitioning (Fig. 7; using Rs, 702 slope compensation signal’s combined output that is received by both buck control ‘707, 721’ and boost control ‘706, 722’, wherein mode select 720 deciding the transitioning mode after detecting both Vin and Vout; Para 43-44) the voltage regulator (500) into DCM in response to the inductor current (iL detected by Rs and corresponding elemental operation) becoming zero or out of DCM (meaning CCM- Continuous Conduction Mode) in response to the inductor current (iL detected by Rs and corresponding elemental operation) becoming non-zero.
[NOTE, Applicant never claim how is it that ‘minimum on duty time’ and ‘minimum off duty time’ is calculated. Hence, because Chen teaches during buck-boost mode, how set/certain/specific switches of corresponding buck and/or boost duty cycle is on for certain percentage vs. off for certain percentage, under broadest reasonable interpretation, Chen is teaching Applicant’s claimed limitation(s)]
Regarding claim 14, Chen teaches selecting (using 720) the operating mode of the voltage regulator (500) further includes determining at least one of a clock signal (using 710), or an input signal (Vin) and an output signal (Vout is detected directly in 720).
Regarding claim 17, Chen teaches an indication of a sensed inductor current (Fig. 5; Rs sensing inductor current of inductor iL, wherein amplifier 702 is used to amplify the difference between two nodes of Rs; Para 36, 41-44) is summed (output 703 is summed with Vslp) with a slope compensation signal (Vslp) to produce a summed signal; and the summed signal used as an input for determining the operating mode (output 703 is summed with Vslp, and resultant summed output is used for buck ‘705, 721’ and boost ‘706, 722’ control, wherein 720 determine the mode(s)).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub 2016/0164411), in view of Jordan et al. (“Jordan”, EP 1635445 A2).
Regarding claim 15, Chen fails to teach selecting the operating mode further comprises: determining a difference between the input signal and output signal.
However, Jordan teaches (Fig. 6; Para 39-44) selecting the operating mode (610) further comprises: determining a difference (612, 614) between the input signal (Vin) and output (Vout) signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chen’s regulator to include selecting operating mode based on input and output signal difference, as disclosed by Jordan, as doing so would have provided an improved adaptive control to efficiently regulate the output of the converter over a large variations in the unregulated voltage source, as taught by Jordan (Para 5, 1 and abstract).
Allowable Subject Matter
7. 	Claims 2, 4, 8, 9, 11-13, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach, “the controller circuitry further comprises symmetric slope compensation circuitry timing a peak buck current trip and a peak boost current trip to equalize the “on” duty time for the set of boost bridge switches to the “off” duty time of the set of buck bridge switches in the buck-boost mode when the output signal is equal to the input signal”.
Regarding claim 4, Chen teaches a clock circuit (Fig. 7; 710) configured to generate a clock pulse (CLK A-C) and slope compensation signal (Vslp, VOS), wherein the clock pulse determines a start of a duty cycle (signal A-D).
However, Chen fails to teach a clock circuit configured to generate a clock pulse in response to a slope compensation signal reaching a reference voltage.
Regarding claim 8, a search of prior art(s) failed to teach, “a voltage divider that derives a DC offset voltage from a reference voltage to determine a peak boost duty cycle to maintain a peak buck duty cycle at its maximum”.
Regarding claim 9 a search of prior art(s) failed to teach, “the symmetric slope compensation circuitry is used to determine a minimum duty cycle for a switched-mode inductive buck-boost voltage regulator by: providing a reference signal and splitting the reference signal into a first reference signal and a second reference signal; comparing a slope compensation signal with the first reference signal to determine the minimum duty cycle for peak boost current mode; comparing the slope compensation signal with the second reference signal to determine a maximum duty cycle for peak buck current mode; determining a DC offset voltage using the first reference signal and the second reference signal, determining a peak boost current trip time and a peak buck current trip timing using the DC offset voltage; determining the peak boost current trip corresponds with a minimum duty cycle and a peak buck current trip corresponds with a maximum duty cycle in response to an output signal being equal to an input signal; determining a duty cycle for peak boost current mode using the DC offset voltage so that duty cycle for peak buck current mode stays at its maximum when an output signal becomes higher than an input signal; determining a duty cycle for peak buck current mode using the DC offset voltage so that the duty cycle for peak boost current mode stays at its maximum when the output signal becomes lower than the input signal; and determining a transition point of peak boost current mode to peak buck current mode using a “on” duty time period for the duty cycle”.
Regarding claim 11, a search of prior art(s) failed to teach, “the buck-boost current control mode further comprises: measuring a first voltage of a slope compensation signal and comparing the first voltage of the slope compensation signal with a second voltage of a first reference signal to determine a minimum “on” duty time for peak boost current control mode; and comparing the first voltage of the slope compensation signal with a second reference signal to determine a minimum “off” duty time period for peak buck current control mode”. 
Regarding claim 12, a search of prior art(s) failed to teach, “determining a minimum duty cycle by: splitting a reference voltage into a first reference voltage and a second reference voltage; determining a DC offset voltage using the first reference voltage and the second reference voltage; determining a maximum time for a duty cycle using the DO offset voltage; comparing the voltage of a slope compensation signal with a difference of the voltage of a first reference signal and a second reference signal to determine a peak boost time as a portion of the duty cycle; and comparing the voltage of a slope compensation signal with the second reference voltage, wherein the second reference voltage is derived from an input reference voltage, to determine a “on” duty time period for buck control bridge switches that is a symmetrical proportion of the duty cycle to the minimum “on” duty time period for boost control bridge switches.
Claim 13 is depending from claim 12. 
Regarding claim 16, a search of prior art(s) failed to teach, “comparing a slope compensation signal with a first reference signal to determine a minimum “on” duty time period for peak buck; and comparing the slope compensation signal with a second reference signal to determine a minimum “off” duty time period for peak boost. 
Regarding claim 18, a search of prior art(s) failed to teach, “uses a reference voltage and a DC offset voltage to determine the minimum “on” duty time period for the set of buck control bridge switches, and wherein the minimum “on” duty time period is used to maintain a proportional time for a “off” duty time period for the set of boost control bridge switches which is used to maintain a maximum switching ratio”.
8. 	Claims 19-20 are allowed.
Regarding claim 19, a search of prior art(s) failed to teach, “a method of determining a minimum duty cycle for a switched-mode inductive buck-boost voltage regulator, the method comprising: providing a reference signal and splitting the reference signal into a first reference signal and a second reference signal; comparing a slope compensation signal with the first reference signal to determine the minimum duty cycle for peak boost current mode; comparing the slope compensation signal with the second reference signal to determine a maximum duty cycle for peak buck current mode; determining a DC offset voltage using the first reference signal and the second reference signal; determining a peak boost current trip time and a peak buck current trip timing using the DC offset voltage; determining a duty cycle for peak boost current mode using the DC offset voltage so that duty cycle for peak buck current mode stays at its maximum when an output signal becomes higher than an input signal; determining a duty cycle for peak buck current mode using the DC offset voltage so that the duty cycle for peak boost current mode stays at its maximum when the output signal becomes lower than the input signal; and determining a transition point of peak boost current mode to peak buck current mode using a “on” duty time period for the duty cycle”.
Claim 20 is depending from claim 19. 
Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        9/22/2022



	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839